DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 14 Jan 2022 have been entered.
Drawings
The drawings are objected to because 
#29 mislabeled once in Fig 1 (#29 found twice on Figure)
#29 mislabeled both times in Fig 2 (#29 found twice on Figure)
#31 mislabeled as #36 in Fig 3
#33 mislabeled as #35 in Fig 4
Element #29 is recited only once in the instant specification - “A ball catching restriction #30 is connected to the inner sleeve #22 at #29 by threads” - ¶0014.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 apparently uses ‘inner tubular’ and ‘inner sleeve’ interchangeably, creating confusion for the reader. Claim 1 step ‘c’ recites “catching a ball in a restriction of the inner tubular”. The instant specification recites “ball restriction #30 is connected to inner sleeve #22 at #29” - ¶0014; however in step ‘d’ the claim recites “introducing a fluid under pressure into an inner sleeve of the running tool”. The instant specification recites “fluid under pressure is introduced into the inner sleeve #22” - ¶0023. It appears that the applicant is reciting multiple components when only one component exists. Clarification or correction is requested. 
Claim(s) 2-3 depend from claim 1 and are therefore also rejected under indefiniteness.
Allowable Subject Matter
Claim(s) 4-5 are allowed.
The examiner is taking the broadest reasonable interpretation of “freely mounted locking pins” recite on claim 5 line 4, to mean ‘a slidable pin’ each disposed in a radially spaced holes of the mandrel. Since it is unclear what is meant by ‘freely mounted’ and the instant specification offers no further clarity.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record comprises Allwin et al (USP 4,712,614), Kenneday et al.
(USP 4,096,913), Baugh (USP 4,497,368) and Mott (USP 3,223,170). The prior art of record does not disclose further included an annular groove on an interior surface of the tubular, the groove adapted to receive one or more locking dogs of a setting mechanism, but rather discloses wherein the tubular is connected on the outer surface.
BAUGH teaches against an annular groove on an interior surface of the tubular adapted to receive one or more locking dogs of a setting mechanism and explicitly discloses “A conventional running tool setting mechanism (not shown) would be engaged on the treaded upper end (#13) of tubular body (#11) and on the annular groove (#82) in tie back setting sleeve (#129). By appropriate manipulation of the running tool, the frangible connection (#131) is sheared allowing the tie back setting sleeve (#129) to be shifted upwardly relative to tubular body (#11). Since tie back setting sleeve (#129) has a ‘T-head slot which engages the slip ‘T’-head connector (#70), the gripping means is moved upwardly to cause slips (#31,33) to ride up on cones (#27 and 29)" - Col line 13-24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672
27 Sep 2022